DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 05, 2021 has been entered.
          This communication is in response to Application No. 15/927,861 filed on March 21, 2018 and the Request for continued examination (RCE) presented on January 05, 2021, amendment presented on December 14, 2020, which amends claims 1 and 9 and presents arguments, is hereby acknowledged. Claims 1-16 are currently pending and subject to examination.

Response to Arguments
     Applicant arguments, See Remarks, filed on 14 December 2020 have been fully considered. 
      Applicant argues at page 5 of the remarks, as filed that prior art references Elliott and Marcus do not disclose or suggest "based at least in part on processing the activation parameters of the plurality of interactive data units with both the item-level 
    Applicant argues claim 9 based on the arguments presented for Claim 1 at page 6 of the remarks. The same explanation is applicable to claim 9 as mentioned above with respect to claim 1.

Dependent claims 2-8 and 10-16
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.      Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al. (US 9972047 B1); in view of Marcus et al. (US 2011/0125561 A1); and further in view of Harris et al. ( US 2012/0310831 A1).
Regarding claim 1, Elliott teaches a method for delivering interactive data to selective nodes in a computer network ([col 4 lines 22-25, col 5 lines 57-64] describes merchant computer system and plurality of customers computer systems [col 12 lines 17-33] describes providing interactive data to selected customers computer systems in a network);
(a) receiving, over the computer network, a plurality of interactive data units from one or more interactive data providers ([col 2 lines 27-32, col 28 lines 27-34] describes merchant computer system (interactive data provider) provides an interactive user interfaces related to rewards points (interactive data units) to the customers),
 wherein the plurality of interactive data units is activateable at client nodes ([col 2 lines 27-32, col 7 lines 34-52] describes activating the interactive user interfaces (interactive data units) at customers computer systems), 
which client nodes comprise mobile electronic devices of a plurality of users ([col 5 lines 57-64] describes customers computer systems include mobile devices, handheld PCs), 

Elliott fails to teach (b) aggregating user data for each user of the plurality of users, wherein each of the plurality of users is associated with a client node comprising a mobile electronic device, and wherein the user data comprises item-level data obtained from a physical form by the mobile electronic device and (ii) user-attribute data, wherein the user –attribute data comprises one or more member, selected from the group consisting of user identifier information, user contact information, user demographic information, user preference information, and user previous transaction information; (c) based at least in part on processing the activation parameters of the plurality of interactive data units with the user data with both the item-level data and the user attribute data, selecting at least one of the plurality of users to receive an interactive data unit of the plurality of interactive data units; and (d) delivering, over the computer network, the interactive data unit to at least one client node associated with the at least one of the plurality of users.
However, Marcus teaches aggregating user data for each user of the plurality of users, wherein each of the plurality of users is associated with a client node comprising a mobile electronic device, and wherein the user data comprises item-level data obtained from a physical form by the mobile electronic device ([Fig 4, paragraph 0024-
        and (ii) user-attribute data, wherein the user –attribute data comprises one or more member, selected from the group consisting of user identifier information, user contact information, user demographic information, user preference information, and user previous transaction information ([paragraph 0008-0009, 0026, 0045, 0049] describes members of the group, selecting individual members to present offers based on prior behavior of purchasing the qualifying product (e.g. user previous transaction information), users accessing a specific offers, users purchasing a specific products from vendor (e.g. user preference information) , user identification may include at least one of a unique sender ID, an email address and a mobile phone number (e.g. user contact information) and sales data may be stored along with information regarding the store, the user, past purchase data, purchase behavior and location information of user (demographic information) (e.g. various user attributes data)); 
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elliott to include aggregating user data and user data comprises item-level data and user attribute data as taught by Marcus. One of ordinary skill in the art would be motivated to utilize the 
       Elliott and Marcus fails to teach  (c) based at least in part on processing the activation parameters of the plurality of interactive data units with the user data with both the item-level data and the user attribute data, selecting at least one of the plurality of users to receive an interactive data unit of the plurality of interactive data units; and (d) delivering, over the computer network, the interactive data unit to at least one client node associated with the at least one of the plurality of users.
        However, Harris teaches (c) based at least in part on processing the activation parameters of the plurality of interactive data units with both the item-level data and the user attribute data, selecting at least one of the plurality of users to receive an interactive data unit of the plurality of interactive data units ([paragraph 0219] describes pre purchase spending pattern of users for content (e.g. item level data)  [paragraph 0028-0029, 0153, 0257, 0320-0322] describes activate data (parameters) of tools such as tokens, rewards, discounts, coupons, incentives (plurality of interactive data units) based on the information about the last purchase of the users, location of the users, identification of users, users preference, pre purchase spending pattern of users for content (e.g. item level data) (various criteria)  [paragraph 0192-0193, 271-0272, 0276] selecting the user which are eligible to receive tokens, rewards, discounts, coupons, incentives (plurality of interactive data units) based one or more criteria that can be used to identify which customers are eligible to receive tokens, rewards, discounts, coupons, incentives (plurality of interactive data units));

     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elliott/ Marcus to include selecting user to receive an interactive data unit and delivering the interactive data unit to the client node associated with user as taught by Harris. One of ordinary skill in the art would be motivated to utilize the teachings of Elliott/Marcus in the Harris system in order to process of transactions and the managing of electronic tokens i.e. interactive data units associated with various users of a transactional token ([paragraph 0023] in Harris).

Regarding Claim 2, Elliott, Marcus and Harris disclose the method, further comprising, at the at least one client node, activating the interactive data unit upon satisfaction of an activation parameter of the interactive data unit by the at least one of the plurality of users (Elliott: [col 2 lines 27-35, col 11 lines 31-54] describes merchant computer system (interactive data provider) determining to activate an interactive user interface related to rewards point (interactive data units) to the customers based upon customer purchases item to participate in rewards program and earn reward points).   

Regarding Claim 3, Elliott, Marcus and Harris disclose the method, further comprising transmitting activation data to one or more client nodes associated with an interactive data provider of the one or more interactive data providers providing the interactive data unit (Elliott: [col 12 lines 30-60] describes sending reward points data to the customer computer associated with merchant reward computer program which provides the interactive user interface related to rewards point (interactive data units) to the customers).
      
Regarding Claim 4, Elliott, Marcus and Harris disclose the method, further, wherein the user data for the at least one of the plurality of users comprise activity data that satisfies the activation parameter of the interactive data unit (Elliott: [col 12 lines 28-60] describes customer may then earn rewards points on purchases that he or she makes using the card (e.g., 100 points for every dollar spent)).

Regarding Claim 5, Elliott, Marcus and Harris disclose the method, further comprising generating an image of the physical form and performing optical character recognition on the image to obtain the item-level data (Marcus: [paragraph 0005-0006, 0042] describes performing optical character recognition on the image of the physical receipt to generate text in the OCR image of receipt and it is submitted to system for comparisons with a user’s selected offer to receive redemption offers (item-level data)).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elliott to include performing optical character recognition on the image of the physical receipt as taught 
 
Regarding Claim 6, Elliott, Marcus and Harris disclose the method, further comprising storing the item-level data for subsequent analysis (Marcus: [paragraph 0004, 0043 and 0049] describes dashboard may be used to analyze shopping behavior stored in a shopping database , product manufacturers can use  dashboard to examine data to obtain shopping trends by product category, gender, age, region and offers redeemed, results can be examined over a specific time period and user shopping database for future marketing efforts may be built from the receipt information captured).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elliott to include storing the item-level data for subsequent analysis as taught by Marcus in order to provide real-time tracking of offers and redemptions ([paragraph 0004] in Marcus).

Regarding Claim 7, Elliott, Marcus and Harris disclose the method, wherein (b) comprises mapping at least a portion of the item- level data to reference data and generating normalized item-level data (Marcus: [paragraph 0033-0037] describes proof processor matches pre-selected offers to product listed on the user’s receipt using an algorithm and searching terminology database and generating normalized the various terminologies by indicating that all three terminologies refer to the same product).


Regarding Claim 8, Elliott, Marcus and Harris disclose the method, further comprising receiving modifications to the plurality of interactive data units from the one or more interactive data providers and delivering the modifications to the at least one client node associated with the at least one of the plurality of users (Elliott: [col 12 lines 30-60] describes user interface with the option to pay with rewards points or an account, after the customer has inputted and submitted the required information (e.g., card number, expiration date) to the merchant computer system and  Merchant computer system  may then return data to customer computer system to modify user interface to allow the customer to choose to pay for the transaction with rewards points instead).

Regarding claim 9, Elliott teaches a computer system for delivering interactive data to selective nodes, comprising: a network adaptor in communication with client nodes over a network ([col 4 lines 22-25, col 5 lines 57-64, col 9 lines 10-44] describes merchant computer system and plurality of customer computer systems and merchant 
which client nodes comprise mobile electronic devices of users, wherein each of the client nodes is associated with a user of a plurality of users and user data stored in memory  ([col 5 lines 57-64, col 10 lines 21-34] describes customers computer systems include mobile devices, handheld PCs) and various customer account preferences are stored in memory),
a plurality of interactive data units stored in memory, wherein the plurality of interactive data units is activateable at the client nodes ([col 2 lines 27-32, col 7 lines 34-52, col 28 lines 27-34] describes merchant computer system (interactive data provider) provides an interactive user interfaces related to rewards points (interactive data units) to the customers and customers stored reward points in to memory and the interactive user interfaces (interactive data units) is activate at customers computer systems),
and wherein the plurality of interactive data units comprises activation parameters ([col 2 lines 27-35, col 4 lines 29-36, col 11 lines 31-54] describes activation parameters include cash reward value for his or her rewards programs, use his or her rewards points to make a purchase, credit to an account or by check, Others may offer participants discounts or coupons on select merchandise or services and/or provide complimentary merchandise or services); 
Elliott fails to teach wherein the user data comprises item-level data obtained from a physical form by a mobile electronic device of the user  and (ii) user-attribute data, wherein the user–attribute data comprises one or more member, selected from the 
       However, Marcus teaches wherein the user data comprises item-level data obtained from a physical form by a mobile electronic device of the user ([paragraph 0024-0026, 0033] describes plurality of users and users interact with system provider through smartphone, mobile phone [paragraph 0007-0008, 0028-0029] describes receipt imaging facility of service provider system receives a purchase receipt (physical form) from each user, scans the receipt, converts the scanned image of the receipt to text, and proof processor matches the text line-by-line to a product (item-level data for purchase) description stored in terminology database) 
      and (ii) user-attribute data, wherein the user –attribute data comprises one or more member, selected from the group consisting of user identifier information, user contact information, user demographic information, user preference information, and user previous transaction information ([paragraph 0008-0009, 0026, 0045, 0049] describes members of the group, selecting individual members to present offers based on prior behavior of purchasing the qualifying product (e.g. user previous transaction information), users accessing a specific offers, users purchasing a specific products from vendor (e.g. user preference information) , user identification may include at least 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elliott to include aggregating user data and user data comprises item-level data and user attribute data as taught by Marcus. One of ordinary skill in the art would be motivated to utilize the teachings of Elliott in the Marcus system in order to provide electronically verifying required proof of performance to secure promotional rewards ([paragraph 0003] in Marcus).
        Elliott and Marcus fails to teach and one or more processors, individually or collectively, configured to use the network adaptor to deliver an interactive data unit of the plurality of interactive data units to a client node of the client nodes based on processing activation parameters for the interactive data unit with both the item-level data and the user-attribute data of the user associated with the client node.
     However, Harris teaches and one or more processors, individually or collectively, configured to use the network adaptor to deliver an interactive data unit of the plurality of interactive data units to a client node of the client nodes based on processing activation parameters for the interactive data unit with both the item-level data and the user-attribute data of the user associated with the client node ([paragraph 0219] describes pre purchase spending pattern of users for content (e.g. item level data)  [paragraph 0028-0029, 0153, 0257, 0320-0322] describes activate data (parameters) of 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elliott/ Marcus to include selecting user to receive an interactive data unit and delivering the interactive data unit to the client node associated with user as taught by Harris. One of ordinary skill in the art would be motivated to utilize the teachings of Elliott/Marcus in the Harris system in order to process of transactions and the managing of electronic tokens i.e. interactive data units associated with various users of a transactional token ([paragraph 0023] in Harris).
 
Regarding Claim 10, Elliott, Marcus and Harris disclose, wherein the user data of the user comprises activity data that satisfies the activation parameters of the interactive data unit (Elliott: [col 12 lines 28-60] describes customer may then earn 

Regarding Claim 11, Elliott, Marcus and Harris disclose, wherein the one or more processors, individually or collectively, are configured to transmit activation data to one or more client nodes associated with an interactive data provider providing the interactive data unit(Elliott: [col 12 lines 30-60] describes sending reward points data to the customer computer associated with merchant reward computer program which provides the interactive user interface related to rewards point (interactive data units) to the customers).

Regarding Claim 12, Elliott, Marcus and Harris disclose, wherein the one or more processors, individually or collectively, are configured to obtain the item-level data from at least one of an image of the physical form and optical character recognition of the image (Marcus: [paragraph 0005-0006, 0042] describes performing optical character recognition on the image of the physical receipt to generate text in the OCR image of receipt and it is submitted to system for comparisons with a user’s selected offer to receive redemption offers (item-level data)).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elliott to include performing optical character recognition on the image of the physical receipt as taught by Marcus in order to determine at least one product indicated by the receipt ([paragraph 0005] in Marcus).
Regarding Claim 13, Elliott, Marcus and Harris disclose, wherein the processing comprises mapping at least a portion of the item-level data to reference data to generate normalized item-level data, and processing the normalized item-level data with the activation parameters for the interactive data unit (Marcus: [paragraph 0033-0037] describes proof processor matches pre-selected offers to product listed on the user’s receipt using an algorithm and searching terminology database and generating normalized the various terminologies by indicating that all three terminologies refer to the same product).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elliott to include mapping of the item- level data to reference data and generating normalized item-level data as taught by Marcus in order to provide a successful match of a selected offer to a purchased product as indicated by the proof of purchase receipt results in a redemption of the selected offer real-time tracking of offers and redemptions ([paragraph 0005] in Marcus).

Regarding Claim 14, Elliott, Marcus and Harris disclose, wherein the one or more processors, individually or collectively, are configured to receive modifications to the interactive data unit from an interactive data provider and deliver the modifications to the client node associated with the user (Elliott: [col 12 lines 30-60] describes user interface with the option to pay with rewards points or an account, after the customer has inputted and submitted the required information (e.g., card number, expiration date) to the merchant computer system and Merchant computer system  may then return data 

Regarding Claim 15, Elliott, Marcus and Harris disclose the method, wherein the physical form is a paper form selected from the group consisting of a document, receipt, note, and slip (Marcus: [paragraph 0027, 0044, 0046] describes receipt imaging facility of service provider system receives a purchase receipt in the paper form from each user, paper form includes receipt, clip coupon, scans the receipt, proof processor matches the text line-by-line to a product (note) and savings certificate, coupon (documents)).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Elliott to include physical form is a paper form selected from the group consisting of a document, receipt, note, and slip as taught by Marcus in order to provide proof-of-performance for offer redemption ([paragraph 0027] in Marcus).

Regarding claim 16, this claim contains limitations found within that of claim 15 and the same rationale to rejection is used.



Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Zai et al., US 2009/0281888 A1, receiving a user input via the interactive user interface pattern, a reward is generated during the time window.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459